13-958; 14-964
    Mpala v. City of New Haven


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of August, two thousand fourteen.

    PRESENT:
                JOSÉ A. CABRANES,
                DENNY CHIN,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _____________________________________

    Zeewe Dakar Mpala,

                                  Plaintiff-Appellant,


                        v.                                                     13-958; 14-964

    City of New Haven, Maria Tonelli, Municipal
    Librarian, Individual Capacity,

                                  Defendants-Appellees,

    Illingsworth, Badge 59 (WASP) New Haven
    Police Officer (former), Robinson, Badge 504
    (Colored) New Haven Police Officer,

                      Defendants.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                              Zeewe Dakar Mpala, pro se, New Haven, CT.
FOR DEFENDANTS-APPELLEES:                           Victor A. Bolden, Roderick Ryan Williams, New
                                                    Haven Office of the Corporation Counsel, New
                                                    Haven, CT.

        Appeal from the February 28, 2013 judgment and the March 24, 2014 order of the United

States District Court for the District of Connecticut (Vanessa L. Bryant, Judge).1

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment and order are AFFIRMED.

        Appellant Zeewe Dakar Mpala, proceeding pro se, appeals from the February 28, 2013

judgment of the District Court granting the defendants’ motion to dismiss Mpala’s 42 U.S.C.          §

1983 action for failure to state a claim, and the March 24, 2014 denial of his motion to reconsider

that judgment. We assume the parties’ familiarity with the factual and procedural history of the case,

and the issues on appeal.

        We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). To survive a Rule 12(b)(6)

motion, the complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        The only issues Mpala has raised on appeal are whether: (1) the District Court erred by

failing to consider the surveillance film of the incident; (2) Mpala adequately alleged an equal

protection claim based on library employee Maria Tonelli’s treatment of similarly situated

individuals; and (3) the City of New Haven (the “City”) was liable for Tonelli’s conduct.

        Each of Mpala’s arguments is unavailing. Mpala claims that the surveillance film showed

that Tonelli’s explanation for Mpala’s removal from the library was “fabricated.” Even assuming

that the film showed what Mpala claims, it would not have resolved his failure to: (1) identify the


            1
                    The appeals in 13-958 and 14-964 are consolidated for purposes of this appeal.

                                                        2
due process he was denied; (2) adequately allege that similarly situated individuals were treated

differently;2 (3) adequately allege that his speech was protected by the First Amendment or that it

was chilled; or (4) adequately allege that the City was liable under Monell v. New York City Dep't of

Social Servs. of New York, 436 U.S. 658 (1978).

           Mpala’s argument regarding the City’s liability for Tonelli’s conduct is best characterized as a

respondeat superior theory. It is well established that “‘a municipality cannot be made liable’ under §

1983 for acts of its employees ‘by application of the doctrine of respondeat superior.’” Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 478

(1986)).

           We have considered all of Mpala’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment and order of the District Court. Any pending motions in

either appeal are DENIED as moot.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




               2
                       Mpala has not pleaded facts sufficient to state a plausible equal protection claim.



                                                            3